Simmons, C. J.
1. A pass-book given to a depositor in a savings bank, the entries in which are shown to have been made by an officer of the bank, is admissible in evidence against the bank and is prima facie evidence that the bank is indebted to the depositor for the balance shown by the book.
2. When the depositor is a non-resident and places the collection of her account in the hands of an attorney, who presents the pass-book and demands of the bank’s officers the payment of the balance shown therein, the rules of the bank allowing it to pay out deposits to any one holding the pass-book, and. the officers inform the attorney that they will not pay the interest claimed but will look into the question of paying the principal, in a suit against the bank it can not set up as a defense that the attorney had not complied with the by-laws by showing written authority from his client to collect what was due her. This objection, not having been made at the time of the demand, was waived. See Fenn v. Ware, 100 Ga. 563, and authorities cited.

Judgment affirmed.


All the Justices concurring,'except Lewis, J., absent.